Case 6:21-cv-00162-ADA-JCM Document 5-1 Filed 02/26/21 Page 1 of 8




                 EXHIBIT 1
        Case 6:21-cv-00162-ADA-JCM Document 5-1 Filed 02/26/21 Page 2 of 8




                       LIST OF DEPARTURES FROM EXISTING POLICY

    a) Permanent Irreversible Economic Harm. If the rule of law is not upheld.
       Investors will soon cease to view the United States as a safe haven for
       investment, which will permanently deprive Americans of their savings and
       retirement investment accounts without reasonable hope of recovery or
       compensation for damages suffered.1 Already, the value of the dollar is
       plummeting with no signs of stopping as prices for commodities, including oil,
       surge.2

    b) Dramatic Departures from Policy Status Quo by Unconstitutional
       Executive Orders or other policy changes. “In his first two weeks,
       President Biden has signed more executive orders than most recent presidents
       did in their first month. He has signed nearly as many executive orders as
       Franklin Roosevelt did in his record-breaking first month.”3 These unlawful
       Executive Orders and other policy reversals by an illegitimate president
       include such dramatic policy changes as:4

              (1) Reversal in energy policy by: (i) Keystone XL Pipeline permit revoked,
                  (ii) Paris Climate Accords rejoined, (iii) new oil and natural gas leases
                  paused, and (iv) EO on “climate crisis” granting broad power to change
                  other aspects of U.S. energy policy;

              (2) Reversals in economic policies: (i) collective bargaining power to lay the
                  foundation for a $15 minimum wage (will gut American small
                  businesses who will not be able afford to hire help), (ii) moratoriums on
                  evictions and foreclosures, (iii) abrogating Trump Adminstration
                  “deregulation” of various aspects of American industry and commerce;

              (3) Reversals in immigration policy: (i) moratorium on deportation, (ii)
                  discontinuation of the “remain in Mexico” policy, (iii) cessation of the
                  border wall construction, (iv) DACA preserved and fortified, (v) deffered
                  enforced departure for Liberians reinstated,

              (4) Reversals in national security and foreign policy: (i) anti-terrorism
                  travel ban revoked, (ii) $4 billion allocated for development in Central


1 See Complaint, Exhibit 4.
2 See, e.g., Tom Westbrook, FOREX-Dollar pinned near six-week low as focus turns to Powell, REUTERS (Feb. 23, 2021), available
at www.reuters.com; Harry Robertson, Economist Stephen Roach says the US economy's V-shaped recovery is 'in tatters' and
the dollar could crash 20% this year (Jan. 12, 2021), available at www.msn.com.
3 Tamara Keith, With 28 Executive Orders Signed, President Biden Is Off To A Record Start, NPR (Feb. 3, 2021) available at

https://www.npr.org.
4 All of the following can be found summarized in the following sources: (1) Kate Sullivan, Here are the 30 executive orders and

actions Biden signed in his first three days, CNN (Jan. 24, 2021), available at www.cnn.com; Infographic: Biden’s First Week in
Office, THE EPOCH TIMES (updated Feb. 1, 2021), available at www.theepochtimes.com.
          Case 6:21-cv-00162-ADA-JCM Document 5-1 Filed 02/26/21 Page 3 of 8




                     America, (iii) travel bans affecting Europe, Brazil, and South Africa, (iv)
                     reversal of “Mexico City Policy,

                 (5) Reversals in domestic policy: (i) requiring biological men and boys be
                     allowed to compete against biological women and girls in sports, (ii)
                     policy to push for codification of Roe v. Wade, (iii) reversal in racial
                     equity policy, including teaching of controversial “critical race theory”
                     and racial quotas in government (as opposed to decisions based on
                     individual merit), (iv) $15 federal minimul wage, (v) ban on transgender
                     military service reversed, (vi) Director of National Intelligence tasked
                     with assessing “domestic extremism,” which would include persecution
                     of persons with political views not in keeping with Biden
                     Administration, (vii) Census Bureau required to include illegal
                     immigrants in apportionment of congressional districts, (viii) the “Made
                     in America” policy altering federal procurement from private sector
                     rules, (ix) raising insulin and epinephrine prices by reversing Trump EO
                     that insulin and epinephrine savings be passed on to patients

       c) Permanent destruction of American small business. Biden’s “Made in
          America Office” (“MAO”) will require federal agencies to buy from American
          businesses linked to inefficient and unsustainable solar and wind energy and
          imposes formations of unions and quotas for various racial groups on such
          businesses, which already spend enormous resources to keep up with a
          nebulous array of government regulation. This, combined with COVID-19
          lockdowns at the state and local levels, a forthcoming increase in federal
          minimum wage to $15/hour, and other increases in regulation will choke out
          the last remaining breaths of American small business, leaving Americans at
          the mercy of large, multinational corporations.5

       d) Permanent deprivation of suffrage rights and the right to a
          republican form of government. The “For the People Act” abrogates the
          federal Election Integrity Safeguard of HAVA and replaces it with inherently
          unsecure processes including: (1) nationwide voting by mail,6 (2) abolishing
          the requirement to provide notarization or witness signature as a condition of
          obtaining or casting a ballot, (3) nationwide ballot harvesting by permitting
          voters to designate any other person to return their ballot, (4) federal takeover
          of redistricting from state legislatures, (5) allowing convicted felons to vote, (6)
          mandatory allowance for early voting, (7) internet-only registration with
          electronic signature submission, (8) banning requirement for submission of




5   Exhibit 2 to Motion
6
    Compare with Complaint, ¶¶ 29–30.
        Case 6:21-cv-00162-ADA-JCM Document 5-1 Filed 02/26/21 Page 4 of 8




          Social Security Numbers for voter registration, (9) lowering the voting age to
          16, and (10) nationwide same-day voter registration.7

     e) Dramatic changes to gun control policy.8 (1) banning semiautomatic
        rifles with a buyback program, (2) embracing “red flag laws,” (3) universal
        federal gun registry, (4) litigation campaign to put gun manufacturers and
        dealers out of business.

     f) Other dramatic departures from existing law and policy in
        congressional agenda.9 (1) abrogation of filibuster and “Byrd Rule” to allow
        mere 51% majority to pass legislation, (2) some version of the “Green New
        Deal,” (3) sweeping gun control legislation, (4) packing the Supreme Court, (5)
        statehood for D.C., (5) legal discrimination against Christians in the “Equality
        Act.”




7 See H.R.1 (“For the People Act of 2021”), available at https://www.congress.gov/bill/117th-congress/house-
bill/1/text?q=%7B%22search%22%3A%5B%22hr1%22%5D%7D&r=1&s=2.; Ronald Brownstein, The Decision That Will Define
Democrats for a Decade: Will they get rid of the filibuster if it means passing their voting-rights and election-reform agenda? THE
ATLANTIC (Jan. 28, 2021); ; Mark Tapscott, Critics Warn Democrats’ HR1 Is ‘Attack on American Liberties’, THE EPOCH TIMES (Jan. 27,
2021), available at www.theepochtimes.com.
8 Jon Michael Raasch, Garland says DOJ would ‘advance’ Biden’s pro-gun control policies, FOX NEWS (Feb. 23, 2021), available at

www.foxnews.com; Matthew Vadum, Biden Brings Aggressive Gun Control Plans, Where Trump Supported 2nd Amendment,
The Epoch Times, (Feb. 23, 2021).
9 See Dave Hoppe, Democrats Flirt with Destroying Another Senate Guardrail, NATIONAL REVIEW (Feb. 15, 2021) available at

https://www.msn.com/en-us/news/politics/democrats-flirt-with-destroying-another-senate-guardrail/ar-BB1dH5T7 (The “Byrd
Rule,” similar to the filibuster, “limits the ability of the majority to stuff extraneous legislative goodies into budget-related
proposals and pass them with a simple-majority vote under that process.”); .Juana Summer, Progressives Gear Up For Broad
New Push On Climate Action, NPR (Jan. 13, 2021), Zoe Tillman, Biden Was Against Packing The Supreme Court. A New
Progressive Group Wants To Change His Mind, BUZZFEED (Jan. 27, 2021), available www.buzzfeednews.com; Jennifer Mascia,
What Senate Democrats Say They Can (Maybe) Get Done on Gun Reform, The Trace (Feb. 10, 2021, available at
www.thetrace.org; Robinson Meyer, The Weekly Planet: The Great Climate Bill of 2021 Is Being Shaped Now, THE ATLANTIC (Feb.
24, 2021); Nora Caplan-Bricker, Is D.C. Finally on the Brink of Statehood? THE WASHINGTON POST Magazine (Jan. 27, 2021),
available at https://www.washingtonpost.com/magazine/; Jennifer Wishon, Equality Act Expected to Advance in Congress This
Week: 'It Treats People of Faith as Second-Class Citizens' CBNNEWS (Feb. 22, 2021), available at www1.cbn.com/cbnnews/;
Case 6:21-cv-00162-ADA-JCM Document 5-1 Filed 02/26/21 Page 5 of 8
Case 6:21-cv-00162-ADA-JCM Document 5-1 Filed 02/26/21 Page 6 of 8
Case 6:21-cv-00162-ADA-JCM Document 5-1 Filed 02/26/21 Page 7 of 8
Case 6:21-cv-00162-ADA-JCM Document 5-1 Filed 02/26/21 Page 8 of 8
